                   Case 19-50952-JKS              Doc 51         Filed 05/05/21      Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                                       Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC, et                                       Case No. 17-12560 (JKS)
al.,1
                                                                             (Jointly Administered)
                            Remaining Debtors.

MICHAEL GOLDBERG, as Liquidating Trustee of the
Woodbridge Liquidation Trust, successor in interest to                       Adv. Proc. No.: 19-50952 (JKS)
the estates of WOODBRIDGE GROUP OF
COMPANIES, LLC, et al .,
                                                                             Ref Docket No. 47
                            Plaintiff,
         vs.
JAMES LAMONT,
                            Defendant.


                                          AFFIDAVIT OF SERVICE

STATE OF OHIO                        )
                                     ) ss.:
COUNTY OF FRANKLIN                   )

ANGELA CHACHOFF, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Class Action and Claims Solutions, Inc., located
   at 5151 Blazer Parkway, Suite A, Dublin, Ohio 43017. I am over the age of eighteen years
   and am not a party to the above-captioned action.

2. On April 29, 2021, I caused to be served the “Response and Limited Objection to Motion of
   James Tobia to Withdraw as Counsel James Lamont,” dated April 26, 2021 [Docket No. 47],
   by causing a true and correct copy to be enclosed securely in a postage pre-paid envelope and
   delivered via first class mail to the following party: James Lamont, 98 Vivian Court, Novato,
   California 94947 and delivered via electronic mail to the following party:
   jtobia@tobialaw.com.

1         The Remaining Debtors and the last four digits of their respective federal tax identification number are as
          follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
          LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
          California 91423.




                                                           -1-
              Case 19-50952-JKS        Doc 51       Filed 05/05/21     Page 2 of 2




3. The envelope utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                     /s/ Angela Chachoff
                                                                     Angela Chachoff
 Sworn to before me this
 30th day of April, 2021
 /s/ Andrea R. Speelman
 Andrea R. Speelman
 Notary Public, State of Ohio
 Commission Expires March 21, 2024




                                              -2-
